DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/4/2021 amended claims 19 and 30 and added new claim 33.  Applicants’ amendments to the specification filed 1/4/2021 have been filed and were considered by the examiner.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 over Rabbat, the 35 USC 102/103 rejections over Duchesne, the 35 USC 103 rejections over Esche in view of Duchesne and Chasan in view of Duchesne from the office action mailed 7/2/2020; therefore these rejections are withdrawn.  New grounds of rejection are set forth below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was filed after the mailing date of the non-final office action on 7/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 13-17 and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbat et al., International Publication No. WO/2017/040965 (hereinafter referred to as Rabbat – for citation purposes USPG-PUB 2018/0265800 is being used).  
Regarding claims 7, 13-17 and 19-33, Rabbat discloses a lubricant composition includes a base oil present in an amount of greater than 70 parts by weight per 100 parts by weight of the lubricant composition and an antioxidant. The antioxidant has the structure: 

    PNG
    media_image1.png
    256
    497
    media_image1.png
    Greyscale

wherein each X is independently CH or N, so long as at least one X is N, wherein Y is CRR', NR", PR", S, or O, each R, R' and R" is independently H, alkyl or aryl, and R" is alkyl, aryl, alkoxy or aryloxy. Each A is independently an electron donating group. The electron donating group (1) has an atom having at least one lone pair of electrons that is bonded directly to the aromatic ring, (2) is an aryl or alkyl group, or (3) is a hydrogen atom and additional additives including antioxidants (see Abstract and Para. [0048]).  
Rabbat does not explicitly disclose the compounds of claim 7, but the structural similarities render the claims obvious.  
Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus. See also In re Hoeksema, 399 F.2d 269, .

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wellcome Foundation Publication No. GB 990,857 (hereinafter referred to as Wellcome).
Regarding claim 7, Wellcome discloses on page 2, 1,3-diazaphenothiazines that read on claim 7, or are structurally similar enough to render claim 7 obvious.   

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haidasz et al., NPL document entitled Diazaphenoxazines and Diazaphenothiazines: Synthesis of the “Correct” Isomer Reveals they are Highly Reactive Radical-Trapping Antioxidants (hereinafter referred to as Haidasz).
Regarding claim 7, Haidasz discloses in the Abstract, 2,4-diazaphenothiazines and 1,3-diazaphenoxazines that read on claim 7, or are structurally similar enough to render claim 7 obvious.   

Response to Arguments
Applicants’ arguments filed 1/4/2021 regarding claims 7, 13-17 and 19-33 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/4/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771